Citation Nr: 1544308	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  10-39 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a pulmonary disorder to include chronic obstructive pulmonary disease (COPD), bronchitis, and reactive airway disease claimed as the result of herbicide exposure


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.  He served in the Republic of Vietnam and was awarded both the Combat Infantryman Badge and the Air Medal.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Columbia, South Carolina, Regional Office which, in pertinent part, denied service connection for a pulmonary disorder.  

In February 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the Atlanta, Georgia, Regional Office (RO).  A hearing transcript has been incorporated into the record.  

In March 2015, the Board remanded the Veteran's claim for service connection for additional development.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The Veteran was exposed to herbicides during his active service in the Republic of Vietnam. 

2. In December 1967, the Veteran separated from active service without any complaints of any recurrent coughing, difficulty breathing, or any pulmonary or respiratory disorder.  

3. In May 1992, the Veteran did not demonstrate any signs of cough or expectoration.  His breathing sounds did not demonstrate rales or rhonchi.  

4. In April 2006, a chest x-ray indicated normal findings.  

5. The Veteran has been diagnosed with COPD and bronchitis during the appeal period.  He has made recurrent complaints of symptoms of a cough that is productive of mucus, night sweats, and shortness of breath with physical exertion.   

6. The evidence does not indicate that the Veteran's COPD, bronchitis, or reactive airway disease were incurred in, or are a result of, his active service, including as due to exposure to herbicides. 
 

CONCLUSION OF LAW

The criteria for service connection for a pulmonary disorder to include COPD, bronchitis, and reactive airway disease, have not been met.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (a), 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Service Connection for a Pulmonary Disorder

In July 2008, the Veteran filed for service connection for a "pulmonary problem" that had existed since March 2007.  The Veteran indicated that he was suffering from symptoms of a recurrent cough that were productive of mucus.  He reported that this condition was due to his exposure to herbicides during his service in the Republic of Vietnam.  Unfortunately, the evidence of record does not indicate that the Veteran had chronic pulmonary disorder during his active service (or within one year of separation from active service) and no competent evidence of a connection between his current pulmonary disorder and his active service has been provided.  Accordingly, service connection for a pulmonary disorder must be denied. 

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service""  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009);  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, where the Veteran asserts entitlement to service connection for certain chronic diseases but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service if the disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  COPD, bronchitis, and reactive airway disease are not included in the list of chronic diseases under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology does not apply to the Veteran's claim. 

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The Veteran served on the ground in Vietnam, and may be presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1). However, COPD, bronchitis, and reactive airway disease, are not included on list of the diseases presumptively associated with herbicide exposure; therefore, presumptive service connection based on exposure to herbicides is not warranted for any of the conditions claimed by the Veteran.  See 38 C.F.R. § 3.309(e).  

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In other words, notwithstanding the presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Id.  As such, the Board will adjudicate the Veteran's claim on a theory of direct entitlement to service connection.

The Veteran's service treatment records (STR) do not indicate any reports of any complaints of any pulmonary or respiratory condition.  In December 1967, immediately prior to separation from service, the Veteran completed a "Report of Medical History."  The Veteran did not report any complaints related to recurrent coughing, difficulty breathing, or any pulmonary or respiratory condition.  The Veteran's November 1967 examination prior to separation also did not report any defects or complaints related to the Veteran's lungs or his breathing.    

In May 1992, the Veteran underwent a general VA examination.  On physical examination, he did not demonstrate any signs of cough or expectoration.  His breathing sounds did not demonstrate rales or rhonchi.  He was not diagnosed with any respiratory or pulmonary condition.    

In April 2006, the Veteran sought treatment for recurrent coughing that had been ongoing for over a month.  A chest x-ray indicated normal findings at that time.  The Veteran was diagnosed with acute bronchitis.  

In May 2008, the Veteran sought to establish primary care treatment with the Atlanta VA Medical Center (VAMC). He complained of a recurrent cough that usually occurred in the morning.  He stated that this condition had lasted for over six months and reported symptoms of lots of mucus with clear sputum.  He stated that he had previously smoked a pack of cigarettes per day for 30 years but had quit smoking in 2003.  The physician's assessment was a "chronic cough."
 
In February 2011, the Veteran sought treatment at the Atlanta VAMC with complaints of increased mucus production and a cough that was productive of thick yellow mucus and occasional "streaks of blood."  The physician diagnosed the Veteran with bronchitis and COPD.  

In July 2013, the Veteran returned for treatment at the Atlanta VAMC.  The physician noted that the Veteran has had recurrent symptoms of cough and mucus that were "about the same."  Examination of the chest revealed no wheezing with good air movement and effort.  The physician reported a diagnosis of COPD. 

In August 2014, the Veteran was seen again at the Atlanta VAMC.  Examination of the chest indicated no wheezing with good air movement.  The Veteran reported that he has phlegm "on and off."  The physician noted that while the Veteran stopped smoking many years ago, his wife continues to smoke.  

During his Board hearing in February 2015, the Veteran reported that he was currently diagnosed with a pulmonary condition that he believed to be related to his symptoms of excessive sweating at night.  He stated that he believed that a medical professional at the East Point Community Based Outpatient Clinic (CBOC) of the Atlanta VAMC had linked his pulmonary condition to his exposure to herbicides.   

In June 2015, the Veteran underwent a VA examination at the Atlanta VAMC regarding his pulmonary condition.  The examiner reviewed the claims file and diagnosed the Veteran with COPD and bronchitis.  She reported that these conditions had existed since 2005.  The Veteran demonstrated symptoms of shortness of breath that increased with activity and a cough that was productive of lots of mucus.  The examiner reported that the Veteran was prescribed Albuterol and Spiriva.  The examiner also noted the following: that the Veteran served in Vietnam; that he had a history of cigarette smoking that lasted for 40 years; that he reported smoking two to three cigarettes per day; and that he stopped smoking about 15 years prior to the examination.  The Veteran's records indicated that he had a chest x-ray that demonstrated COPD and that he has experienced night time sweating for several months.  

The examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided the following explanation: 

[T]he Veteran's service treatment records do not document treatment for bronchitis while in military service and the separation physical performed on November 14, 1967 documents a normal lung exam without respiratory complaints or findings.  The medical records of the Veteran document treatment for bronchitis in 2006 and 2007.  He was ultimately diagnosed with reactive airways disease and later COPD...The reference Veterans and Agent Orange Update 2010 published by the Institute of Medicine states that the "most important risk factor for noncancerous respiratory disorders is inhalation of cigarette smoke."(Page 709).  The committee concluded that there is inadequate or insufficient information to determine whether there is an association between exposure to the chemicals of interest and respiratory disorders specified above" (page 710).  This veteran has a 40 year history of cigarette smoking.  The most likely cause of his current COPD is the cigarette smoking.  

The examiner indicated that after considering the current medical research regarding exposure to herbicides and the Veteran's history of smoking that the Veteran's current pulmonary conditions were less likely than not due to his active service, including his exposure to herbicides. 

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

During the appeal period, the Veteran was diagnosed with pulmonary disorders that include COPD, bronchitis, and reactive airway disease.  Unfortunately, the only competent medical opinion of record regarding the etiology of these conditions opined that it was less likely than not that the Veteran's condition was incurred in or caused by an injury, illness or event of the Veteran's active service, including his exposure to herbicides.  The examiner reported that the Veteran had multiple decades of exposure to cigarette smoke, which was cited as "most important risk factor for noncancerous respiratory disorders."  Further, a current medical reference text was cited to demonstrate that current medical research has not demonstrated a link between the Veteran's conditions and exposure to herbicides.  

To the extent that the Veteran asserts that his current pulmonary condition was the result of his exposure to herbicides, the Board notes that while he is competent to testify as to his perceived symptoms, see Layno v. Brown, 6 Vet. App. 465 (1994), he is not competent to render a nexus opinion to link a complex disability such as COPD, bronchitis, or reactive airway disease to active service, as this requires specialized medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

To the extent that the Veteran would argue that he is competent to report a contemporaneous medical opinion linking of his current COPD, bronchitis, or reactive airway disease to active service, specifically his exposure to herbicides, the Board finds that the evidence weighs against the Veteran's statement.  The Board notes that none of the Veteran's VA treatment records from the East Point CBOC indicate that an opinion has been offered by a medical professional linking his condition to his active service, including as due to exposure to herbicides.  Also, none of his other treatment records from the Atlanta VAMC or his private treatment for these conditions report such a conclusion.  Further, the Veteran's own statement during the hearing indicated that he was in doubt about whether this event occurred.  He stated that he "think she did" at "East Point, I believe."  The Veteran's words don't convey conviction that such a conversation occurred and it is not supported by the medical evidence of record.  

To the extent that such an opinion was rendered, the Board would place greater probative weight on the opinion provided by the July 2015 VA examiner.  The Board finds that no rationale has been offered in support of this opinion and therefore the opinion would be afforded little probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  As noted above, the July 2015 examiner supported her conclusion with factual evidence from the claims file and cited to current medical research regarding the conditions being discussed.  

As the evidence does not suggest that the Veteran had any pulmonary or respiratory condition during service, and the evidence does not indicate that the Veteran's current condition is due to his active service, including his exposure to herbicides, the Board finds that the evidence of record weighs against a finding that has a current pulmonary disability that has causal origins in service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).            

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided to the Veteran in letters sent in August 2008.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the issue being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, private treatment records, statements from the Veteran, and a July 2015 VA examination report.  The Board finds that the examination was adequate as it was thorough, the findings reported were detailed, and the opinions offered were responsive to the questions posed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, in February 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  During the hearing, the Veterans Law Judge that conducted the hearing identified the issues on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for a pulmonary disorder, to include: chronic obstructive pulmonary disease (COPD), bronchitis, and reactive airway disease claimed as due to herbicide exposure, is denied.  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


